Citation Nr: 1715468	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  11-28 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a heart condition, including mitral valve regurgitation and atrial fibrillation.


REPRESENTATION

Veteran represented by:	Amy R. Fochler, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from November 1974 to November 1983.

This matter originally came before the Board of Veterans' Appeals Board on appeal from an August 2009 rating decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  This claim was subsequently remanded to the Agency of Original Jurisdiction (AOJ) in May 2015 and has now been returned to the Board for further adjudication.

The Veteran testified before the undersigned Veterans Law Judge during a March 2015 videoconference hearing.  A transcript has been associated with the claims file.  


FINDINGS OF FACT

1. The Veteran's mitral valve regurgitation did not have its onset it and is not related to the Veteran's active duty service.

2. The Veteran's atrial fibrillation had its onset during her active duty service and has continued since that time.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for mitral valve regurgitation have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for entitlement to service connection for atrial fibrillation have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

A. Atrial Fibrillation

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of service connection for atrial fibrillation.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is not necessary.

B. Mitral Valve Regurgitation

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA must provide the Veteran with generic notice of: (1) the type of evidence needed to substantiate the claim; and (2) the process through which disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  With regard to the duty to notify, the Board notes that prior to initial adjudication, a January 2009 letter satisfied VA's duty to notify the Veteran of the elements of her service connection claim.  Therefore, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that all of the Veteran's relevant personnel records, Social Security Administration (SSA) records, and relevant post-service treatment records that have been identified by the Veteran and for which she has provided a release authorization (if necessary) have been collected.  However, as noted by the Board in its previous remand decision, a few of the Veteran's available service treatment records have been collected but most are missing, in particular the Veteran's service treatment records while she was stationed at Zaragoza Air Force Base in Spain.  Although the AOJ was directed to make additional attempts to request these and other outstanding treatment records, including any physical examination reports related to the Veteran's post-service attempted enlistment in the United States Navy, the AOJ received negative replies as to the availability of any personnel records or service treatment records that were not already associated with the claims file.  Accordingly, as appropriate attempts at collecting these outstanding records have been made, VA has satisfied its duty to assist with regard to the procurement of all records relevant to the Veteran's claim.

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when its conclusions are based on the Veteran's prior medical history and past examinations, and describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  As detailed by the record, the Veteran was provided a VA examination in connection with the claim on appeal in September 2015, and an additional Veterans Health Administration (VHA) opinion from a cardiologist was procured in October 2016.  Because the heart condition on appeal is complex, and after a review of each of the aforementioned examination reports, the Board finds that the October 2016 VHA opinion was adequate for adjudicatory purposes because this opinion was based on a thorough review of the claims file, an accurate factual predicate, a detailed medical history, and provides adequate supporting rationale for the etiology opinions, with appropriate consideration for the Veteran's lay statements with regard to her active duty symptoms.  Accordingly, the Board finds that the aforementioned VA examination report provides an adequate basis on which to adjudicate the Veteran's claim.  As the September 2015 VA examination report contains inaccuracies as to the Veteran's currently diagnosed heart conditions, the Board finds that it is not adequate for rating purposes, and will not discuss its findings further, except to the extent that it corroborates the Veteran's medical history as reported by her at her in-person examination.

Additionally, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Here, as discussed above, the claim on appeal was remanded in May 2015 for additional development to include making efforts to collect relevant outstanding records if available, and to provide a VA examination with an etiology opinion.  A review of the record reveals that all of the remand directives contained in the May 2015 Board decision have been completed, as detailed in the above discussion of the duty to assist.  To the extent that the VA examination provided was not adequate and did not substantially comply with the May 2015 remand decision, as discussed, an adequate VHA opinion was procured in October 2016, so such compliance is no longer necessary to appropriately adjudicate the Veteran's claim.  Accordingly, the Board finds that VA has substantially complied with all previous remand directives relevant to this appeal.

Moreover, as noted above, the Veteran had a Board hearing before the undersigned Veterans Law Judge in March 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the March 2015 hearing focused on the elements necessary to substantiate the Veteran's claim, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate his claims.  See id.; see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist pursuant to Bryant.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

II. Governing Evidentiary Principles

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  Additionally, the Board notes that VA has a heightened duty to consider the "benefit of the doubt" doctrine when service treatment records are missing or destroyed, as is the case here.  See generally Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v, Derwinski, 1 Vet. App. 365, 367 (1991).

Below, Part III outlines the statutes, regulations, and case law relevant to claims of service connection, and applies them to the facts of the Veteran's claim.


III. Elements of Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including cardiovascular-renal disease and endocarditis, are presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year of discharge from service; or if manifested in service and at any time thereafter.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303 (b), 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1112 may also be proven by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, this presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303 (b), 3.307, 3.309.  

The Veteran served in the military from November 1974 to November 1983 as a medical lab technician.  She states in her March 2015 hearing testimony that while serving at Zaragoza Air Force Based in Spain, she became ill while doing a sprint for her annual physical examination.  She felt her heart pounding in her throat, beating very fast, with half of her face turning white, and the other half turning red.  She reports feeling as if she could pass out.  After this incident, she reports that she was brought to the ER of a hospital there.  By the time she got to the ER her heart was still beating very fast.  The doctor did not conduct an echocardiogram, but he diagnosed her with mitral valve regurgitation (MVR) subsequent to active duty service.  This diagnosis was reached after listening to her heart with a stethoscope.  As per the Veteran's June 2009 Nashville VAMC records, she was 25 years old when this occurred (so around 1980). 

Reportedly, the ER doctors instructed her that MVR was nothing to worry about and that most women go through life with MVR and never have any issues.  He did however instruct her to eat more, keep candy in her purse, gain weight, and practice running more to avoid getting sick and pass her physical.  He told her she was hypoglycemic.  The Veteran recalls passing out several times in the military, with those episodes attributed to her birth control pills.  She reports that changing her birth control pills did not prevent her from passing out.  She reports that later, as a student she would jog, and frequently have half her face turn bright red, with the other half turning white, with edema in her legs.  She eventually gave up jogging and other physical activity. 

Service treatment records are largely unavailable.  Available records include an August 1983 separation examination that document a Grade I/VI mild systolic murmur without click and a diagnosis of mitral regurgitant murmur; the Veteran also reported a 3 year history of severe swelling of the ankles with prolonged weight bearing and a diagnosis of history of dependent pedal edema was noted.  She was noted to have been started on diuretics with some improvement.  Further, VA treatment records reveal complaints of chest pain and nausea since at least July 1996 and a diagnosis of atypical chest pain in September 1998.

The Veteran has worked as a registered nurse with experience in surgery and the ICU treating cardiac patients.  Her testimony with regard to in-service diagnosis and symptoms is both competent and credible because she is qualified as a lay person to report that she received a particular diagnosis, the type of symptoms she has reported are within the ability of a layperson to observe and describe, and her statements are corroborated and consistent with her post-service treatment records and in-service personnel records.  Additionally, she is also competent to report that her initial diagnosis of MVR during active duty service was not confirmed by an echocardiogram because she is a registered nurse who has worked with cardiac patients and she herself has undergone echocardiograms, and therefore the Board presumes that she is sufficiently capable of identifying an echocardiogram.  The Board notes that because the Veteran's lay statements are competent and credible, the Board's heightened duty to consider the benefit of the doubt need not be considered or discussed, as there is significant probative evidence in favor of the Board's finding of competency and credibility.

The Veteran has current diagnoses of chronic atrial fibrillation and paroxysmal supraventricular tachycardia related to atrial fibrillation.  See January 2014 and March 2015 VA Treatment Records.  Tachycardia is defined as excessive rapidity in the action of the heart, with paroxysmal referring to attacks of tachycardia having sudden onset and cessation.  Dorland's Illustrated Medical Dictionary, 1867 (32nd ed. 2012).  According to private treatment records procured from SSA, the Veteran was diagnosed with atrial fibrillation by an electrocardiogram in May of 2008 by a private doctor at Centennial Hospital Center.  The May 2008 EKG results indicate that the Veteran had a borderline dilated left atrium, a structurally and functionally normal mitral valve, and mild tricuspid regurgitation with trace pulmonic insufficiency. Borderline left atrial enlargement was noted.

A subsequent June 2009 EKG at the Nashville VA Medical Center (VAMC) found that the Veteran had "no mitral regurgitation" and a "moderately dilated left atrium" with trace tricuspid regurgitation.  A March 2012 EKG did not include any findings with regard to MVR.  However a February 2014 echocardiogram documents mild to moderate mitral regurgitation.  

The Board obtained a VA opinion in September 2015.  Following review of the record, the examiner opined that it was less likely than not that the Veteran's current atrial fibrillation had its onset during military service as there was no documentation of arrhythmias in service and moreover, it was noted in the Veteran's records that the Veteran's complaints of dizziness resolved with discontinuation of birth control pills.  The rationale does not include an adequate discussion of the record and especially the Veteran's statements, in light of her medical background and training.  The examiner also incorrectly reported that the Veteran does not have MVR.  

The October 2016 VHA Opinion addressed the record as summarized above.  Noting the Veteran's echocardiogram results contained in her VA treatment records, the examiner identified the onset of her mitral valve regurgitation as 2014, and explained that it was unlikely that her mitral valve regurgitation had its onset during service due to the Veteran's echocardiogram results indicating either normal or trace mitral valve regurgitation.  The examiner explained that "trace" mitral valve regurgitation can be considered a normal variant, and does not carry with it any clinical significance.

However, based on the Veteran's lay statements with regard to her symptoms at age 25 during her active duty service, including increased heart rate, heart pounding in her chest, half her face turning white, and half her face turning red, and feeling like she might pass out, the examiner indicated that there was 50 percent or greater probability that given her clinical history of chronic atrial fibrillation refractory to ablation, there was a 50 percent or greater probability that the symptoms she experienced represented an episode of atrial fibrillation.  

The Board's begins its analysis by first noting that the Veteran's diagnoses of MVR and atrial fibrillation meet the criteria for the first element of service connection.  Additionally, the Veteran's competent and credible testimony as to past her in-service diagnosis of MVR without an echocardiogram, as well as her symptoms during and after service are sufficient to meet the second element of service connection.

However, addressing the nexus element of service connection for MVR, the Board notes that as reported by the Veteran her initial MVR diagnosis was not confirmed by an echocardiogram, and there are multiple subsequent echocardiogram results that specifically indicate that the Veteran either had no or only trace mitral regurgitation prior to February 2014.  Additionally, while the Veteran's lay statements establish that she was experiencing heart symptoms and that she experienced continuity of symptoms over the intervening years between her first heart symptoms during active duty service and her 2008 diagnosis of atrial fibrillation, she does not have the medical expertise to confirm or deny the validity of the in-service diagnosis of MVR rendered, or opine as to the onset or underlying etiology of her current heart condition.  To the extent that the Veteran is a registered nurse who has treated cardiac patients, the Board observes that the October 2016 VHA Opinion was provided by a cardiologist who is currently serving as the Section Chief of a cardiology department, and this examiner provided a positive etiology opinion attributing her in-service symptoms to her atrial fibrillation rather than MVR based on her lay statements as to her symptoms at that time.  Given the credentials and experience of author of the October 2016 VHA Opinion, the Veteran's own testimony that an echocardiogram was not completed at the time of her initial symptoms, the Veteran's documented echocardiograms indicating no or only trace mitral regurgitation over the course of several years during the appeal period, and that the October 2016 VHA opinion with regard to atrial fibrillation provides an alternative diagnosis for the Veteran's in-service symptoms, the Board finds that, there is substantial evidence against a finding of medical nexus for MVR.  In this regard, the Board notes that although it has considered the applicability of the heightened benefit of the doubt doctrine, that the probative medical evidence against a finding of service connection for MVR is substantial, and therefore the evidence in support of against a finding of service connection are therefore not equal.  

However, with regard to atrial fibrillation, as already discussed, the October 2016 VHA opinion provides competent and highly probative evidence in support of the finding that the Veteran's in-service symptoms constituted an episode of atrial fibrillation.  Additionally, the Veteran has provided competent and credible evidence of continued symptoms since this in-service episode of atrial fibrillation including passing out, and half her face turning white and the other half turning red, symptoms that are consistent with the symptoms the October 2016 VHA opinion identified as at least as likely as not constituting an episode of atrial fibrillation.  Accordingly, the Board finds that there is sufficient evidence of in-service symptoms of atrial fibrillation, continuity of symptoms after service, and probative medical evidence linking those continuous symptoms to a current heart disability.  Accordingly, the criteria for entitlement to service connection for atrial fibrillation are met in this case.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).



ORDER

Entitlement to service connection for mitral valve regurgitation is denied.

Entitlement to service connection for atrial fibrillation is granted.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


